
	

113 S2351 IS: Notice for Organizations That Include Charities is Essential (NOTICE) Act
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2351
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Coats introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide notice to charities and other nonprofit
			 organizations before their tax-exempt status is automatically revoked.
	
	
		1.Short title
			This Act may be cited as the
		  Notice for Organizations That Include Charities is Essential (NOTICE) Act.2.Notice required before revocation of tax-exempt status for failure to file return(a)In generalSection 6033(j) of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (2) and
			 (3) as paragraphs (3) and (4), respectively, and by inserting after
			 paragraph (1) the following new paragraph:(2)Requirement of notice(A)In generalNot later than 300 days after the date an organization described in paragraph (1) fails to file the
			 annual return or notice referenced in paragraph (1) for 2 consecutive
			 years, the Secretary shall notify the organization—(i)that the Internal Revenue Service has no record of such a return or notice from such organization
			 for 2 consecutive years, and(ii)about the penalty that
			 will occur under this subsection if the organization fails to file such a
			 return or notice by the date of the next filing deadline.The notification under the preceding sentence shall include information about how to comply with
			 the filing requirements
			 under subsections (a)(1) and (i)..(b)Reinstatement without applicationParagraph (3) of section 6033(j) of such Code, as redesignated under subsection (a), is amended—(1)by striking Any organization and inserting the following:(A)In generalExcept as provided in subparagraph (B), any organization, and(2)by adding at the end the following new subparagraph:(B)Retroactive reinstatement without application if actual notice not providedIf an organization described in paragraph (1)—(i)demonstrates to the
			 satisfaction of the Secretary that the organization did not receive the
			 notice required under paragraph (2), and(ii)files an annual return or notice referenced in paragraph (1) for the current year,then the Secretary may reinstate the organization’s exempt status
			 effective from the date of the revocation under paragraph (1) without the
			 need for an application..(c)Effective dateThe amendments made by this section shall apply to notices and returns required to be filed after
			 December 31, 2014.
			
